Olney, J.
This is an agreed ease submitted to this court. The facts, as stated, are, that King, one of the commissioners to erect the penitentiary, was chosen by the board as acting commissioner, whose duty it was “ to preside at all meetings of the board, and superintend the performance of all contracts for labor and materials which may have been authorized by the board, to see that the terms of each contract are fulfilled, and to do and perform such other duties, pertaining to the erection of said penitentiary, as the board shall direct.” For this service the statute provides him a compensation of one hundred dollars a year. It is agreed he performed services as such acting commissioner, by making journeys in search of building rock, and looking after the execution of contracts, worth, including expenses, two hundred and seventy-three dollars more than the compensation fixed by law; which extra compensation has been allowed and paid to him by the board; and this suit is brought to recover it back.
The statute having fixed the compensation, it was not competent for the board to increase or diminish it.
Judgment for the territory.